Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the single crystalline semiconductor region is a single crystalline Si material which completely separates the high resistivity layer from the insulator layer” was not considered to be obvious.
The limitations of claim 13 including “a single crystal region below a buried oxide layer ” “at least one well formed in the single crystal region, below the buried oxide layer; a polysilicon layer embedded within the wafer and separated from the at least one well and the buried oxide layer by the single crystal region” was not considered to be obvious.
The limitations of claim 20 including “a high resistance poly layer separated from a buried oxide layer and a well of the at least one field effect transistor by a single crystalline region of the semiconductor on insulator wafer, wherein the high resistance poly layer is below the buried oxide layer and the well” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818